

FINDER’S FEE AGREEMENT


THIS FINDER’S FEE AGREEMENT (this “Agreement”), made as of this 20th day of
September 2011, by and between INVX Peru S.A.C., an asset management company in
the country of Peru (hereinafter referred to as the “Finder”), and Visual
Network Design, Inc., a publicly traded Nevada corporation (hereinafter referred
to as the “Company”).


RECITALS:


WHEREAS, the Company seeks to complete a private placement financing (the
“Offering”) of up to 20,000,000 units of securities of the Company (the
“Units”), with the right at the Company’s discretion to sell an additional
4,000,000 Units, at the purchase price of $0.25 per Unit (the “Offering Price”),
each Unit consisting of one share of the Company’s common stock, par value
$0.001 per share (“Common Stock”), and one five-year warrant to purchase
one-half of a share of Common Stock for an exercise price of $0.625 per whole
share (the “Investor Warrants”); the minimum offering amount is Twenty Five
Thousand United States Dollars ($25,000 USD), provided, however, that
subscriptions in lesser amounts may be accepted upon the written consent of the
Company;


WHEREAS, the Company will engage the Finder to act as a non-exclusive finder in
connection with the Offering; and


WHEREAS, the Finder, including its officers, directors, employees and agents,
will refer to the Company only foreign nationals or foreign entities domiciled
abroad transacting business in foreign or U.S. Securities and in accordance with
the terms and conditions contained hereinafter and in compliance with the United
States federal and state securities laws for the Offering;


NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:


1.           Compensation.  If the Company successfully closes (a “Closing”) the
Offering that includes a purchase of securities by a referral(s) (“Referral”)
(as that term is defined below), or an affiliate or family member of such
Referral(s) (hereinafter collectively referred to as an “Investor”), first
referred to the Company by the Finder, the Finder shall be paid a cash fee (the
“Fee”) equal to Ten Percent (10%) of the gross sales price of the securities
purchased by those Investor(s) directly introduced to the Company by the Finder
(the “INVX Referrals”).  In addition, the Company will be responsible for
delivering to the Finder warrants exercisable for a period of five (5) years
from the Closing to purchase a number of shares of Common Stock equaling Ten
Percent (10%) of the number of Units sold to the INVX Referrals with an exercise
price per share of $0.25.  The Finder will be responsible for its own expenses.
 
Payment shall be due and payable to the Finder on the date of any such Closing.
If there shall be more than one Closing, the Company shall pay said Fee with
respect to the consideration received at each such Closing including, if any,
additional financings by the Investor. All cash compensation and warrants under
this Agreement shall be paid directly by the Company to and in the name of the
Finder.

 
 

--------------------------------------------------------------------------------

 

2.           Procedures.  The Finder or the identified INVX Referral will
forward the subscription documents to the Company’s Counsel at the address set
forth in Section 9 hereof.  There are no assurances the referral will qualify as
a non-US investor in compliance with Regulation S (“Regulation S”) as
promulgated by the U.S. Securities and Exchange Commission under the Securities
Act of 1933, as amended (the “Securities Act”).  The Finder, including its
officers, directors, employees and agents, will not take any action that
conflicts with the conditions and requirements of, or that would make
unavailable with respect to the Offering, the exemption(s) from registration
available pursuant to Rule 506 of Regulation D, Rule 903 of Regulation S or
Section 4(2) of the Securities Act, or know of any reason why any such exemption
would be otherwise unavailable.


3.           Company Discretion.  The Finder understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject, in
whole or in part, any offer by, or to withdraw any offer to, Referral(s)
introduced by the Finder to purchase the securities of the Company.


4.           Non-Exclusivity.  It is understood and agreed that the foregoing
shall not limit the Company’s ability to retain additional placement agents,
other broker dealers and/or brokers, other finders and consultants from time to
time during the term of this Agreement to act as such for the Company.


5.           Term of Agreement. This Agreement shall commence on the date of the
Company’s execution and delivery of same.  This Agreement will terminate upon
the earlier of (a) the Closing of the Offering in which the INVX Referrals
invested or (b) the termination of the Offering or (c) October 31, 2011 or as
extended by the Company.


6.           Confidentiality. All financial and business information furnished
by the Company to the Finder, including, but not limited to, power point
presentations and other documents, material and information relating to the
Company and its business and the subscription documents, as those documents may
be amended, revised or supplemented (the “Confidential Information”), shall be
retained by the Finder, and its officers, directors, employees and agents, on a
confidential basis, and shall be used only in connection with the Offering. The
Finder, upon the request of the Company, shall execute such confidentiality
and/or non-disclosure agreement as are customary in engagements of this
type.  Upon the request of the Company, all Confidential Information shall be
returned to the Company or destroyed.


7.           Indemnification.  The Company shall indemnify, defend and hold
harmless the Finder, and its employees, and agents, from and against any cost,
expense, liability or obligation in respect of any securities of the Company
sold in reliance upon any disclosures or information contained in the
Confidential Information and all exhibits thereto or any other information
(written or oral) constituting disclosures, representations or covenants in
respect of the Company, its business, financial condition and/or prospects; it
being understood that the Confidential Information and its contents are and
shall be based solely upon information supplied and approved in advance by the
Company. The Finder, its officers, directors, employees and agents shall
indemnify, defend and hold harmless the Company and its respective stockholders,
directors, officers, employees, agents and affiliates from and against any cost,
expense, liability or obligation that results from the bad faith, gross
negligence, or unauthorized representations of the Finder, or any employees and
agents of the Finder, or a breach of a material term of this Agreement by the
Finder or any of its employees or agents.

 
- 2 -

--------------------------------------------------------------------------------

 

8.           Definitions.  The term “Referral(s)” means and is limited to any
person or entity first introduced to the Company by the Finder.  Such Referral
shall only be of foreign nationals or foreign entities domiciled abroad
transacting business in foreign or U.S. Securities who would qualify in an
Offshore Transaction (as such term is defined in Regulation S) and who are not
U.S. Persons (as such term is defined in Regulation S) and are not acting for
the account or benefit of a person in the United States or a U.S. Person.


9.           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given when
delivered in person or transmitted by facsimile transmission, overnight express
mail or on the third calendar day after being mailed by United States registered
or certified mail, return receipt requested, to the addresses herein: if sent to
the Company, will be mailed, delivered or telefaxed and confirmed to Visual
Network Design, Inc., 517 NW 8 Terrace, Cape Coral, Florida 33993, Attn: Kenneth
Spiegeland, President, with a copy to Gottbetter & Partners, LLP, 488 Madison
Ave., 12th Fl., New York, New York 10022, Attn: Adam S. Gottbetter, Esq.,
facsimile number (212) 400-6901 and if sent to the Finder, to the address
indicated on the signature page hereto.


10.         General.


(a) This Agreement has been entered into and shall be interpreted under and
governed by the laws of the State of New York, without regard to principles of
conflicts of law or rules thereof.

 
- 3 -

--------------------------------------------------------------------------------

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH THE
PROVISIONS SET FORTH BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND
BINDING ON THE PARTIES, (B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK
REMEDIES IN COURT, INCLUDING THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION
DISCOVERY IS GENERALLY MORE LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D)
THE ARBITRATOR’S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULES BY
ARBITRATORS IS STRICTLY LIMITED, (E) THE PANEL OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) ARBITRATORS MAY INCLUDE AN ARBITRATOR WHO WAS OR IS
AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL CONTROVERSIES WHICH MAY
ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT SHALL BE DETERMINED BY
ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO AAA.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY
BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT
HAVING JURISDICTION OVER THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS
RENDERED.  THE PARTIES AGREE THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE
BINDING AND CONCLUSIVE UPON THEM.  THE PREVAILING PARTY, AS DETERMINED BY SUCH
ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS,
DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER PARTY.  PRIOR TO
FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO
RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR RESOLUTION TO A
MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY
ALL PARTIES.  THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, ON AN EXPEDITED BASIS.  IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR
DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION.  THE
ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK,
ON AN EXPEDITED BASIS.
 
(b)  If any part of this Agreement is found, or deemed by a court of competent
jurisdiction, to be invalid or unenforceable, that part shall be severed from
the remainder of this Agreement. Any modification of this Agreement will be
effective only if it is in writing and signed by the authorized signatories of
the parties to this Agreement.


(c)  This Agreement has been duly authorized and shall constitute a binding
obligation upon each of the Finder and the Company enforceable in accordance
with its terms. This Agreement represents the entire agreement by and between
the Finder and the Company and supersedes any and all other agreements, whether
oral or written, with respect to the Agreement.


(d)  This agreement calls for the professional services of the Finder, its
employees and agents, if any, and, therefore, may not be assigned by the Finder
to any third person, firm, or corporation without the prior written consent of
the Company.


(e)  This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the respective parties hereto.


(f)  The Finder agrees not to make any public announcement by way of
advertisement, press release, or marketing or promotional materials, regarding
its participation in this matter, without the Company’s prior written consent.


(g)  Notwithstanding anything to the contrary contained herein, expressed or
implied, it is expressly understood and agreed that the Finder (including its
employees and agents, if any) shall, at all times, be acting solely in its
capacity as a Finder to the Company and as an independent contractor with
respect to the Company and not as an employee or agent of the Company or the
placement agent of the Offering.  Nothing contained in this Agreement shall be
construed to create a joint venture, partnership, association or other
affiliation, or like relationship, between or among the parties.  It is
specifically agreed that the relationship is and shall remain that of
independent parties to a contractual relationship and that the Finder and its
officers, directors, employees and agents shall have no right to bind the
Company in any manner without the written consent of the Company.  In no event
shall any party be liable for the debts or obligations of any other party except
as otherwise specifically provided in this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 

(h)  The Finder represents and warrants that it has and will comply with all
applicable foreign, U.S. federal and/or state securities laws and regulations
and other requirements that may be applicable to the Finder.


(i)  The Finder acknowledges and agrees that any material breach by it of this
Agreement’s covenants, representations and warranties hereunder shall, in
addition to any and all other remedies of the Company, result in the forfeiture
of any accrued and unpaid fees under Section 1.


(j)  The Finder is not entitled to the Fee (i) if the Offering is not closed for
any reason, including, but not limited to, the Company’s decision to decline to
close at any time or (ii) with respect to a Referral, if such Referral is
rejected by the Company for any reason.


(k)  The monies earned and paid hereunder are not to be used for or promote any
criminal or illegal purposes and will not violate any U.S. federal, state or
city laws of the United States of America or any international or foreign laws.


(l)  This Agreement may be executed in any number of counterparts, including
facsimile or pdf format signatures, which shall be deemed as original
signatures. All executed counterparts shall constitute one Agreement,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.


[Remainder of Page Intentionally Left Blank]

 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Finder’s Fee Agreement
as of the latest date written below.


VISUAL NETWORK DESIGN, INC.
     
By:
 /s/ Kenneth Spiegeland
  Name:     Kenneth Spiegeland
Dated
Title:       President        
INVX PERU S.A.C.
     
By:
 /s/ Luis A. Marchena
9-20-2011
Name:     Luis A. Marchena
Dated
Title:       General Manager/Director        
INVX Peru S.A.C.
Centro Empresarial Blue Building
Urb. Polo Hunt
Calle Tulipanes 147, Oficina 304
Surco, Lima
Peru


 
- 6 -

--------------------------------------------------------------------------------

 